Name: Commission Implementing Regulation (EU) 2018/1729 of 15 November 2018 amending Regulation (EC) No 206/2009 as regards information to be provided in the posters to travellers and to the general public on certain personal consignments of products of animal origin (Text with EEA relevance.)
 Type: Implementing Regulation
 Subject Matter: consumption;  agricultural policy;  cooperation policy;  EU institutions and European civil service;  politics and public safety;  animal product;  trade;  tariff policy;  social affairs
 Date Published: nan

 16.11.2018 EN Official Journal of the European Union L 288/4 COMMISSION IMPLEMENTING REGULATION (EU) 2018/1729 of 15 November 2018 amending Regulation (EC) No 206/2009 as regards information to be provided in the posters to travellers and to the general public on certain personal consignments of products of animal origin (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2002/99/EC of 16 December 2002 laying down animal health rules governing the production, processing, distribution and introduction of products of animal origin for human consumption (1), and in particular the third indent of Article 8(5) thereof, Whereas: (1) Commission Regulation (EC) No 206/2009 (2) lays down rules concerning the introduction into the Union of personal consignments of products of animal origin of a non commercial nature which form part of travellers' luggage, or are sent to private persons as small consignments or are ordered remotely and delivered to the consumer. (2) Article 3 of Regulation (EC) No 206/2009 requires Member States to ensure that at all points of entry into the Union, the veterinary conditions applicable to personal consignments introduced into the Union are brought to the attention of travellers arriving from third countries. The information to be provided to travellers has to include at least the information contained in one of the posters set out in Annex III to that Regulation. (3) It is appropriate to make the posters available in a new lay out in order to make the information more visible for the travellers and the general public. (4) Annex III to Regulation (EC) No 206/2009 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on the Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 The two posters in the Annex to this Regulation are added to Annex III to Regulation (EC) No 206/2009. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 November 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 18, 23.1.2003, p. 11. (2) Commission Regulation (EC) No 206/2009 of 5 March 2009 on the introduction into the Community of personal consignments of products of animal origin and amending Regulation (EC) No 136/2004 (OJ L 77, 24.3.2009, p. 1). ANNEX